 

NON-NEGOTIABLE SECURED PROMISSORY NOTE

 

$1,000,000.00

Atlanta, Georgia

 

FOR VALUE RECEIVED, i2 Telecom International, Inc., a Washington corporation
(“Maker”), promises to pay to BRASWELL ENTERPRISES, L.P. (“Payee”) located at
13600 Diamond Point Road, Yucaipa, CA 92399 (or to such other person or persons
and/or such other address as Payee may designate in writing to Maker), the
principal sum of ONE-MILLION DOLLARS ($1,000,000.00) (the “Principal Amount”).
Upon payment of the Principal Amount to Maker by Payee, PAUL R. ARENA, (the
“Guarantor”) shall be released from any further liability

 

This Promissory Note shall bear interest on the Principal Amount hereof at a
rate equal to 12.0% per annum, which interest shall be computed on the daily
outstanding Principal Amount hereunder on a 360-day year. This Promissory Note
shall paid by Maker the sooner of Sixty (60) days from the date hereof or within
three (3) business days after the closing of a minimum of Four Million
($4,000,000) financing, (the “Financing”). Pre-payment of this Promissory Note
shall occur in the following manner in the event less than $4,000,000 of
Financing is completed: i) The Maker shall pay the Payee Fifty (50%) percent of
the total principal and interest due upon the Maker completing $2,000,000 in
total debt and/or equity funding; ii) The Maker shall pay the Payee Seventy-Five
(75%) percent of the total principal and interest due upon the Maker completing
$3,000,000 in total debt and/or equity funding; and iii) The Maker shall pay the
Payee One-Hundred (100%) percent of the total principal and interest due upon
the Maker completing $4,000,000 in total debt and/or equity funding.

 

No later than three (3) business days after the Financing is completed, (the
“Closing Date”), Maker shall pay to Payee the Principal Amount and all interest
accrued on the Principal Amount from the date hereof until the Closing Date,
payable in cash. Upon payment in full of the Principal Amount and interest,
Payee shall no longer have any rights, and Maker shall no longer have any
obligations, under this Promissory Note.

 

If the Closing Date does not occur within Sixty (60) days of the date hereof
(the “Maturity Date”), then the entire Principal Amount of this Promissory Note,
together with interest accrued thereon from the date hereof, shall be due and
payable ON DEMAND by Payee at any time after the Maturity Date. If Payee makes a
demand for payment of this Promissory Note, then the Principal Amount hereof
shall be payable in cash. If the Closing Date occurs after the Maturity Date,
unless Payee has made a demand for payment of this Promissory Note after the
Maturity Date and prior to the Closing Date, then the interest rate shall
increase to a rate equal to 18.0% per annum, (the “Default Rate”) which interest
shall be computed on the daily outstanding Principal Amount hereunder on a
360-day year from the Maturity Date until paid in full to Payee by Maker.

 

Upon closing of this Promissory Note, Maker shall issue to Payee and Guarantor a
warrant to purchase 5,000,000 shares each of Common Stock (the “Warrant”) at an
exercise price of Ten Cents ($.10) each exercisable for a period of five (5)
years from the date of issuance. In the event that the Principal Amount and
interest are not paid to Payee by Maker by the Maturity Date, then Maker shall
issue to Payee and Guarantor an additional warrant to purchase 2,500,000 shares
each of Common Stock per thirty day (30) period that Loan goes unpaid (the
“Additional Warrant(s)”) at an exercise price of Ten Cents ($.10) each
exercisable for a period of five (5) years from the date of issuance.

 

All amounts payable hereunder in cash shall be paid in lawful money of the
United States and in immediately available funds.



 

Maker hereby waives presentment, demand, protest and notice of any kind
(including notice of presentment, demand, protest, dishonor and nonpayment).

 

Each provision of this Promissory Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Promissory Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Promissory Note.

 

This Promissory Note shall be binding upon Maker and its successors and assigns
and shall inure to the benefit of Payee and its legal representatives,
successors and assigns. No changes may be altered or waived unless by the mutual
consent of the Maker and Payee.

 

This Promissory Note in all respects shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia, without giving
effect to principles of conflicts of laws. This Promissory Note may not be
changed orally, but only by an instrument in writing executed by the parties
hereto.

 

                

 

IN WITNESS WHEREOF, Maker has caused this Promissory Note to be executed as of
the March 25, 2008.

 

MAKER:

 

i2 TELECOM INTERNATIONAL, INC.

 

 

 

By:

Paul R. Arena

 

Title:

Chief Executive Officer

 

 

PAYEE:

 

 

BRASWELL ENTERPRISES, L.P.

 

 

 

 

By:

Audrey L. Braswell

 

Title:

President

 

 

508129

 

 

 